Citation Nr: 1233388	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to September 12, 2008, for the grant of service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 and from October 1990 to September 1991.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for erectile dysfunction, rated noncompensable, effective September 12, 2008, the date of claim.  In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the record.


FINDING OF FACT

The first communication from the Veteran seeking service connection for erectile dysfunction was received on September 12, 2008; no prior claim for such benefit was pending at that time.


CONCLUSION OF LAW

An effective date prior to September 12, 2008, for the award of service connection for erectile dysfunction is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2010 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award.  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding, VA's duty to assist, the Board observes that in a claim challenging the effective date of an award, the critical evidence is generally what was in the record when the award was made (and when it was received).  Generally, development of the evidentiary record is not indicated unless pertinent evidence constructively of, but not associated with, the record is identified.  The Veteran has not identified any evidence pertinent to the instant appeal that is outstanding.

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, the Veteran was separated from his second period of active service in September 1991.  The Veteran did not submit anything that could be considered a claim for service connection for erectile dysfunction in the one-year period following service.  As the Veteran did not submit a claim within a year of discharge from service, the law provides that the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).   

A "claim" is defined as "a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits. ...  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Whether an informal claim has been filed is a substantially factual determination that the Court reviews under the "clearly erroneous" standard of review.  Brokowski, 23 Vet. App. at 85.

In September 2009 the RO granted the Veteran service connection for erectile dysfunction and assigned an effective date of September 12, 2008, the date of receipt of his claim for this disability.  The Veteran asserts that his VA and private treatment records show that he complained of erectile dysfunction (as a result of medication for his service connected disabilities) prior to this date.  In his October 2009 notice of disagreement, he asserted that the effective date should go back to April 28, 1989, the effective date of his grant of service connection for hypertension.  

Generally, the effective date of an award is no earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  There are numerous exceptions, but none are applicable in this case.  The record contains a June 2009 VA genitourinary examination report which notes that review of the Veteran's VA treatment records contained in the computerized patient record system (CPRS) revealed onset of erectile dysfunction in 2002 after blood pressure medication initiation.  Thus, medical records show complaints and findings of erectile dysfunction prior to September 12, 2008.  What the record does not show is the receipt of a claim for service connection for erectily dysfunction prior to the September 12, 2008 effective date currently assigned.  

The Board notes the arguments advanced in the January 2012 Statement of Accredited Representative in Appealed Case and has considered whether the CPRS records showing complaints and findings in 2002 could be considered an informal claim.  The June 2009 VA examiner noted that the erectile dysfunction began in 2002 after blood pressure medication was initiated.  However, the Board does not find that the notations of erectile dysfunction after start of blood pressure medication in the CPRS indicate an intent to apply for compensation benefits.  The Veteran made no mention about seeking service connection.  Moreover, during his February 2011 Travel Board hearing, the Veteran testified that although his erectile dysfunction initially began in the 1980s and he initially sought treatment for it in 2002, he did not file a claim for service connection for erectile dysfunction until 2008.  Accordingly, the VA treatment records are not considered an informal claim and the Veteran is not entitled to an earlier effective date based on his comments to the VA medical examiner.  See Borowski.  

Furthermore, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies only when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  In this case, a claim for service connection for erectile dysfunction had not previously been allowed and such a claim had not previously been denied because the disability was not compensable in degree.  Consequently 38 C.F.R. § 3.157(b) (1) does not apply to the Veteran's claim.  The Board notes that the Court has held that section 3.157 does not apply to a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323 (2006).  In reaching this determination, the Board notes that compensation for hypertension has been in effect since April 1989.  (A formal claim for compensation has been allowed.)  It is also noted that section 3.157 establishes that the provisions apply only when reports relate to examination or treatment for which service-connection has previously been established or a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Regardless of the language of the regulation, the Board shall not and may not violate the interpretation of the regulation by the Court. 

Although the post service medical records in CPRS indicate that the Veteran complained of erectile dysfunction as early as 2002, there is no communication of record from the Veteran or any representative that would constitute a pending and unadjudicated claim for service connection for erectile dysfunction prior to 

September 12, 2008.  38 C.F.R. § 3.155.  As the preponderance of the evidence is against this claim the Veteran's claim for an effective date prior to September 12, 2008 for the grant of service connection for erectile dysfunction must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

An effective date earlier than September 12, 2008 for the award of service connection for erectile dysfunction is denied.


_________________________________________________
MATTHEW W. BLACKWELDER
Acing Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


